PER CURIAM.
Action for damages for an alleged assault and battery committed by defendant upon plaintiff, in which plaintiff had a verdict and defendant appealed from an order denying a new trial.
Our examination of the record leads to the conclusion that the question whether defendant assaulted plaintiff, and the nature and .Character of the assault, was on the evidence a question of fact for the jury. We discover no reason for interference. The verdict for $1,000 was reduced one-half by the trial court. We think the order justified. The case Is unlike Ger-mann v. Great Northern Ry. Co. 114 Minn. 347, 130 N. W. 1021, where the evidence rendered the question of the right of plaintiff therein to recover at all, doubtful and uncertain. That situation is not here presented.
Order affirmed.